Citation Nr: 0819281	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition with arthritis.

2.  Entitlement to an initial increased rating for traumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The competent medical evidence of record does not link 
the veteran's right wrist disorder and arthritis to service.

2.  The competent medical evidence of record shows range of 
motion for the veteran's left wrist was from zero to 45 
degrees for ulnar deviation, zero to 20 degrees for radial 
deviation, zero to 70 degrees for dorsiflexion and zero to 80 
degrees for palmer flexion.

3.  The veteran's left wrist has traumatic arthritis with 
crepitus and grinding with motion.


CONCLUSIONS OF LAW

1.  The veteran's right wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  The criteria for an initial increased rating of the left 
wrist with arthritis has not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.171a, Diagnostic 
Codes 5003 and 5215 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability for the 
award of benefits will be assigned if service connection is 
awarded.  

A December 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for left and right wrist disorders.  This letter 
also informed the veteran of his and VA's respective duties 
for obtaining evidence.  The VCAA letter requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in May 2006 after the notice was provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed in deciding this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Therefore, the Board finds 
that the requirements of VCAA regarding the duty to notify 
have been met and that VA has no further duty prior to Board 
adjudication. 

With regard to the duty to assist, the claims file contains 
service treatment records and two VA joint examination 
reports.  The veteran sent a VCAA notice response in January 
2006 and checked the box stating that he had no other 
information or evidence to give VA to substantiate his claim 
and to decide his claim as soon as possible.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for a right wrist condition with arthritis in 
December 2005.  The RO denied the claim.  The veteran appeals 
this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Board notes that the medical evidence of record supports 
the veteran's claim to having a current right wrist disorder 
with degenerative changes.  A February 2006 VA radiology 
report noted degenerative changes in the scaphotrapezial-
trapezoid joints and an old right ulnar styloid process 
fracture.  Thus, the first criterion for service connection 
has been established.  See Pond, 12 Vet. App. at 346.  

However, the evidence indicates that the veteran's right 
wrist disorder is unrelated to service.  The record lacks 
evidence showing that the veteran had a right wrist disorder 
or arthritis during service, incurred arthritis in the right 
wrist within the first year of discharge from service, or 
manifested a continuity of symptomatology indicative of a 
right wrist disorder in the first several years following 
discharge from service in July 1972.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond v. West, 12 Vet. App. 341, 346 (1999).  
The March 1969 entrance examination noted that the veteran's 
musculoskeletal system was normal.  The service treatment 
records show an in-service injury to the veteran's left 
wrist, but there is no evidence of treatment or complaints of 
a right wrist condition.  Furthermore, the June 1972 
separation examination noted that the veteran's 
musculoskeletal system was normal and did not mention an in-
service injury of the right wrist. 

Finally, there is no medical evidence of record relating the 
veteran's right wrist disorder and arthritis to service.  The 
evidence of record is devoid of any objective medical 
evidence of complaints or treatment for right wrist problems 
until 2006, approximately 34 years after service.  There is 
no medical evidence of record showing symptoms of a right 
wrist condition prior to 2006.  This lapse in time weighs 
against the veteran's claim.  Furthermore, the evidence of 
record indicates that no physician has ever asserted that the 
veteran's right wrist disorder or right wrist arthritis is 
related to any incident in service.  See May 2006 VA 
examination.  As the competent medical evidence does not link 
the veteran's disability to service, service connection must 
be denied.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claim for entitlement to service 
connection for a right wrist disorder is not warranted. 
III.  Merits of the Claim for an Increased Rating

The veteran filed a claim for entitlement to service 
connection for a left wrist condition with arthritis in 
December 2005.  The RO granted the claim with a 0 percent 
evaluation of the disability in February 2006.  In March 
2006, the decision review officer increased the rating to 10 
percent disabling with an effective date in December 2005.  
The veteran appeals the disability rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Individual disabilities are assigned 
separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis, established by X-ray findings, is rated 
under Diagnostic Code 5003 based on limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Degenerative arthritis, when established by X-ray findings, 
will be rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the wrist is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The evidence of record shows that the veteran is right 
handed, so impairment of his left wrist is rated as 
impairment of the minor upper extremity.  Diagnostic codes 
5214 and 5215 rate impairment of the wrist.  Diagnostic Code 
5214 addresses ankylosis of the wrist.  Diagnostic Code 5215 
addresses limitation of motion and rates limitation of 
dorsiflexion of the wrist less than 15 degrees as 10 percent 
disabling and rates palmer flexion limited in line with 
forearm as 10 percent disabling.  

Normal range of motion of the wrist is zero degrees to 70 
degrees dorsiflexion, zero degrees to 80 degrees palmer 
flexion, zero to 45 degrees ulnar deviation and zero to 20 
degrees radial deviation.  See 38 C.F.R. § 4.71a, Plate I.  
The veteran complained of left wrist pain with stiffness, 
weakness and limitation of motion in a February 2006 VA joint 
examination.  The VA examiner noted that the range of motion 
for the veteran's left wrist was zero to 45 degrees for ulnar 
deviation, zero to 20 degrees for radial deviation, zero to 
70 degrees for dorsiflexion and zero to 80 degrees for palmer 
flexion.  As the VA examination demonstrates that the veteran 
has a normal range of motion in the left wrist, an assignment 
of a compensable rating under Diagnostic Code 5215 is not 
warranted.  

The veteran may also receive a separate rating when the 
competent medical evidence established arthritis by x-ray 
findings and there is evidence of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The veteran is 
already assigned a 10 percent rating under the general rating 
criteria of Diagnostic Code 5003 for a noncompensable 
limitation of motion of a major joint.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of  functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca.  

In this case, the objective medical evidence of record does 
not show that the veteran has functional loss warranting an 
increased disability rating.  The medical evidence shoes that 
the veteran has some limitation of function of the left wrist 
as a result of the inservice fracture.  The veteran indicated 
in the February 2006 VA examination that the arthritis 
limited the use of his hand due to pain, stiffness and 
weakness.  He has also expressed complaints of mild flare-
ups, which causes him to avoid use of the left wrist. The 
veteran informed the examiner that he has difficulty steering 
his truck when his left wrist is inflamed.  In this case, the 
assignment of a 10 percent disability rating adequately 
compensates the veteran for his service-connected left wrist 
disability.  The veteran has normal range of motion of the 
left wrist with crepitus, grinding with motion, and internal 
derangement.  This indicates that there is a minimal level of 
disability from this disability. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected left wrist disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  The schedular rating criteria for 
rating the wrists contemplate the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating.  The Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
There are no objective findings indicating an increased level 
of disability, such as swelling, deformity, instability, or 
muscle atrophy, and the range of motion of his wrist is 
normal.  The Board has considered all other potentially 
applicable diagnostic codes, as discussed above, and the 
criteria for an increased evaluation have not been met.


	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for a right wrist 
condition is denied.

2.  Entitlement to an initial increased rating for traumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling, is denied.  





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


